Title: From James Madison to Carlos Martínez de Yrujo, 22 April 1803
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir
Department of State April 22nd. 1803.
Your letters of the 19, & 20 inst. the first communicating the orders of His Catholic Majesty for restoring the operation of the Treaty with the United States interrupted by the Intendant at New Orleans, the other communicating the clause inserted in the retrocession of Louissiana to France expressly saving all rights stipulated to other nations by the said Treaty; have been laid before the President. He sees in these proceedings of the spanish Government very agreeable proofs of that good faith, and rectitude, which correspond so well with the principles and dispositions invariably exemplified on the part of the United States, and a pledge of the readiness with which reparation will be made for whatever inconveniencies to individuals may have resulted from the irregularity now removed.
The President seriously hopes that an incident which might have had such serious consequences will convince all parties of the expediency and the obligation of guarding their peace and common interests by the most effectual and provident arrangements that can be applied. And he is led by the occasion particularly to repeat what has already been communicated thro’ the Minister of the United States at Madrid, that considering the errors which distant officers are liable to commit, and the dangerous lapse of time in correcting them by a correspondence between Governments in different Hemispheres, it is equally due to the just expectations of the United States and to the wisdom of the Spanish Government that some authority should be vested in its minister here or other equivalent provision be made for controuling or correcting the irregularities towards the United States, springing from the local authorities of spain so numerous in this quarter of the globe; and which may otherwise hazard the peace of the two nations, before the ordinary representations and remedies can have their effect.
The friendly and respectful sentiments conveyed by his Catholic Majesty to the President are received by him with the sensibility to which they are entitled, and which mingles itself in the assurances which he charges me to express of the high esteem and cordial regard entertained for his Majesty by the United States and their Government.
I add with much pleasure Sir the very favorable impression made on the President by the laudable Zeal he has witnessed in you to vindicate the good faith and dignity of your sovereign against the misguided proceedings of one of his officers, and in resisting the tendency of those proceedings to disturb the harmony and the beneficial relations which both nations are bound by their obvious interests to cultivate and I pray you to accept Sir, my own congratulations on the manner in which your anticipation of the views of your Government has been justified. With sentiments of great consideration I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Yrujo had written JM on the morning of 22 Apr. 1803 (1 p.; docketed by Wagner) requesting an immediate answer to his letters of 19 and 20 Apr. as he was leaving Washington and the warship which had arrived at Baltimore from Spain was ready to sail for home (DNA: RG 59, NFL, Spain, vol. 2).


